        Case 1:21-cv-00040-CJN Document 29-1 Filed 03/26/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., DOMINION                       )
 VOTING SYSTEMS, INC., and DOMINION                )
 VOTING SYSTEMS CORPORATION,                       )
                                                   )
        Plaintiffs,                                )
                                                   )
            v.                                     )       Case No. 1:21-cv-00040-CJN
                                                   )
 SIDNEY POWELL, SIDNEY POWELL,                     )
 P.C., and DEFENDING THE REPUBLIC,                 )
 INC.,                                             )
                                                   )
        Defendants.                                )

                     DECLARATION OF BRITTANY FOWLER
              IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Local Civil Rule 83.2(d) of the United States District Court for the District of

Columbia, I, Brittany Fowler, hereby declare:

       1.        My full name is Brittany Fowler. I serve as counsel for plaintiffs US Dominion,

Inc., Dominion Voting Systems, Inc., and Dominion Voting Systems Corporation.

       2.        I am an attorney practicing with the law firm of Susman Godfrey L.L.P. located at

1900 Avenue of the Stars, Suite 1400, Los Angeles, CA 90067. My telephone number is (310)

789-3100.

       3.        I am a member in good standing of the State Bars of California and Texas. I am

also admitted to practice before the following courts:

                 All California and Texas State Courts; the United States District Courts

                 for the Central and Northern Districts of California; the United States

                 District Court for the Southern District of Texas; and the United States

                 Court of Appeals for the Ninth Circuit.
        Case 1:21-cv-00040-CJN Document 29-1 Filed 03/26/21 Page 2 of 2




       4.      I certify that there are no pending disciplinary proceedings against me before any

bar, and I have not been disciplined by any bar in the past.

       5.      I have not previously been admitted pro hac vice in this Court.

       6.      I do not practice law from an office located in the District of Columbia.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on March

26, 2021.


                                              Brittany Fowler




                                                 2
